918 F.2d 956Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel LEWIS, a/k/a Charles Edward Jones, Plaintiff-Appellant,v.Edward MURRAY, Director, Virginia Department of Corrections,Attorney General of the Commonwealth of Virginia,Defendants-Appellees.
No. 90-6390.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1990.Decided Nov. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-90-155-R)
Manuel Lewis, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before K.K. HALL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Manuel Lewis appeals from the magistrate's order dismissing his 28 U.S.C. Sec. 2254 petition for lack of jurisdiction.*   Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the magistrate.  Lewis v. Murray, CA-90-155-R (E.D.Va. Aug. 28, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The parties consented to the jurisdiction of the magistrate pursuant to 28 U.S.C. Sec. 636(c)